Citation Nr: 0508815	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded the veteran service 
connection for PTSD with a 30 percent rating.  The veteran 
expressed his dissatisfaction with the rating and requested a 
higher rating.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a video conference hearing in January 2005.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that the veteran was examined by M.K.N., 
D.O., a private psychiatrist, in March 2002.  Dr. M.N. 
described the veteran as avoiding family, having paranoia and 
intrusive thoughts, and having difficulty with suicidal 
thoughts and being around crowds.  The Global Assessment of 
Functioning (GAF) score at the time of examination was 30 
with suicidal thoughts, and was noted as high as 45 to 50 
over the year.  PTSD was characterized as severe.

The veteran underwent a VA psychological examination in 
August 2002.  The VA examiner found the veteran to have no 
delusions or hallucinations.  His long-term and short-term 
memory was good.  He had no homicidal or suicidal ideation.  
He was irritable and estranged from others, had difficulty 
sleeping, and was irritable with outbursts of anger.  The GAF 
score was 55.  The diagnosis was PTSD with moderate symptoms 
of difficulty in interacting with others and maintaining 
relationships.

While the August 2002 VA examiner concluded that the 
veteran's PTSD moderately impaired his overall functioning, 
M.K.N., D.O., in March 2002, concluded that his PTSD symptoms 
were severe.  As a result, the Board is unable to ascertain 
the level of severity of the veteran's PTSD.  Accordingly, 
the Board concludes that a further examination, which 
addresses the disparate medical findings, should be conducted 
prior to appellate consideration of his claim.

Therefore, the Board has concluded that further development 
and adjudication is required, and this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, who treated him for PTSD.  This 
should specifically include any records 
of the veteran's treatment by M.K.N., 
D.O.  The aid of the veteran in securing 
these records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the RO should inform the veteran and 
his representative in writing, and 
request them to provide such evidence.  

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of PTSD.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in his or her report.  Any 
special diagnostic studies deemed 
necessary should be performed.  All 
clinical manifestations of the veteran's 
PTSD should be reported in detail, 
including any panic attacks and loss of 
memory.  The examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's PTSD.  The examiner should 
also assign a Global Assessment of 
Functioning (GAF) score, consistent with 
the DSM IV, based on the veteran's PTSD.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  
In explaining the basis for the opinion, 
the examiner should address the 
conflicting medical evidence of record, 
which are the March 2002 private 
psychiatric examination and the August 
2002 VA psychiatric examination.  

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claim.  In considering the 
veteran's claim for an initial evaluation 
higher than 30 percent for PTSD, the RO 
should give consideration to the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


